DETAILED ACTION
	Claims 1-15 and 17-21 are currently pending in the instant application.  Claims 1-3, 6, 7, 13-15, and 17-21 are rejected.  Claims 4, 5, and 8-12 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species of example 1 in the reply filed on 5 March 2021 has been previously acknowledged.  
According to MPEP 803.02, the examiner has previously determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  Therefore, the search and examination has not been extended.
Claims 1-3, 6, 7, 13-15, and 17-21 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 30 June 2021 have been fully considered and entered into the instant application.
Applicant’s amendment to the abstract has overcome the objection to the specification.
In regards to the 35 USC 103 rejection, applicant’s argue that the ‘624 patent teaches the use of carbon tetrachloride, a tetrahalogenmethane, unlike the present claims that recite the use of an at least partially halogenated C2-C8-alkane and/or a a C2-C8 alkene.  Applicant’s argue that Curphey et al. does not correct the deficiencies as there is no discussion that hexachlorethane would be a better oxidizing agent than the carbon tetrachloride used in the 
Applicant’s additionally argue that the ‘624 patent uses solid sodium hydroxide whereas the present invention requires that the bases is added in the form of an aqueous solution or is provided in an organic solvent.   This argument is not persuasive as seen in the prior art,
column 4 provides the use of organic solvents.  In example 1, the organic phase is separated off.  Therefore the prior art provides the use of a base, sodium hydroxide, in the form of a base provided in an organic solvent.  Additionally, in regards to an aqueous solution of the base, as seen in Majewski t al., page 1011, different forms of solid sodium hydroxide are commercially available, as well as a 50% aqueous solution, widely applied in phase-transfer-catalyzed reactions.  
The 35 USC 103 rejection is therefore maintained/modified.
Maintained/Modified Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 7, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,740,624 in view of Curphey et al. and Majewski et al.
US Patent No. 4,740,624 discloses processes of preparation of ketones of formula I:
    PNG
    media_image1.png
    111
    190
    media_image1.png
    Greyscale
.  Column 3 provides the use of phase-transfer reagents such as methyltrioctylammonium chloride.  Column 3 provides the use of solvetns, along with column 4 which provides the use of organic solvents.  Column 4 provides reaction temperature, preferably 10-50 degrees.  Column 5 provides examples, such as examples 1-3 which utilize sodium 
The difference between the prior art and the instant claims is that the prior art utilizes carbon tetrachloride and the instant elected invention utilizes hexachloroethane.  However, as seen in Curphey, hexachloroethane is an oxidizing agent like carbon tetrachloride, see abstract.  One of skill in the art would expect both oxidizing agents to react similarly and oxidize the alpha-carbon of the ketone in the presence of alkoxide.  Additionally, as seen in Majewski t al., page 1011, different forms of solid sodium hydroxide are commercially available, as well as a 50% aqueous solution, widely applied in phase-transfer-catalyzed reactions.  Applicants’ instant specification provides example 4 (utilizing hexachlorethane) and comparative example 5 (utilizing carbon tetrachloride).  However, while comparative example 5 provides that similar to 10% of side product is produced, example 4 does not provide if any side product is produced in comparison.  While example 4 provides that 18.69g of the title product is produced, comparative example 5 does not provide how much final product is produced.  Additionally, comparative example 5 is not commensurate in scope with the scope of the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600